—Order, Supreme Court, New York County (Charles Ramos, J.), entered June 19, 1998, which, in an action by a real estate broker against the lessor of premises to recover a commission and against the lessor and lessee for fraud, granted defendants’ motion for summary judgment dismissing the complaint, and denied plaintiffs cross motion to substitute a corporation as a defendant in place of the individual originally alleged to be the lessor, unanimously affirmed, without costs.
The motion court properly dismissed the action and denied plaintiffs cross motion to substitute the corporate principal in place of the individual originally sought to be held liable. Although the action was brought against the individuals who negotiated the lease, rather than the corporate signatories, plaintiff knew or should have known from the outset that such individuals were acting only in a representative capacity on behalf of their respective corporate principals. It is clear that plaintiffs failure to name the proper corporate parties was no mere pleading mistake, but rather an attempt to secure some “tactical advantage in the litigation” (Buron v Coupal, 87 NY2d 173, 181). Concur—Rosenberger, J. P., Nardelli, Ellerin and Buckley, JJ.